Title: To James Madison from Albert Gallatin, [29 May] 1801
From: Gallatin, Albert
To: Madison, James


Friday morning. [29 May 1801]
Scott’s (now Marshall) commission dated 23d March last.
Randolph’s letter dated 17th May encloses his account.
The fine is credited in his account currt of 4th March—Quere When did Callendar pay it?
By his (Randolph’s acct) he owes U. S. Drs. 1661 72/100—by Treasy. Drs. 856 more
Pardon is dated 16th March
Atty. general’s opinion (as Secy. of State) dated 20th April


Quere
Has Randolph assigned any reason for not refunding the money since his letter of 25th March?



Has he answered the letter of 20th April?



Has Callendar made since that time personal application?


Note
Randolph says in his letter of 25th. March that “he will resort to the proper authority to decide the questionable point[”] &a. And it is reported that he has laid the case before the Circuit Court at Richmond who have decided that the fine being paid could not be remitted.


Dr. Sir
As soon as you send me the attested copy of the pardon for which I wrote you yesterday, I will write to the Comptroller and he will proceed accordingly. Your’s
Albert Gallatin
I have written above some memoranda on the subject.
 

   
   RC (DLC). Docketed by JM, with the date “1801.” For circumstances fixing date, see n. 4. Verso marked by Gallatin: “Treasy. Departt. / Memorandum / Callender.” Attached to the verso on a small scrap of paper is a note in Wagner’s hand, dated 22 Mar. 1801 and perhaps meant for Lincoln (who attested to Callender’s pardon), reading: “Last night’s mail conveyed your letter under date the 17 inst. enclosing a pardon in behalf of J. T. Callender, whose sentence was fulfilled on the 4th. inst.”




   
   Complicating Randolph’s departure from office and the remission of Callender’s fine was the state of the former marshal’s official accounts, which were considerably in arrears. Still owing the federal treasury over two thousand dollars, Randolph listed Callender’s fine as a credit. With Randolph in these straits Jefferson doubted that the marshal could soon produce the money due Callender even if he agreed to the legality of the payment, and for a short time Jefferson recommended raising Callender’s $200 by private subscription (Gallatin to Samuel Harrison Smith, 20 Aug. 1802, with enclosures [NHi: Gallatin Papers]; Monroe to JM, 17 May 1801; Jefferson to Monroe, 26 May 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:57–58).



   
   “Answ. He has not” added here in Wagner’s hand.



   
   “Answ. He has not” added here in Wagner’s hand.



   
   By Friday, 29 May, Callender was in Washington berating JM and Gallatin for their inaction and threatening to embarrass Jefferson. He rejected the president’s private effort to raise the $200, scorning it as hush money. With an attested copy of Callender’s pardon and other supporting documents, Gallatin—who had taken the treasury post 14 May and who had confirmed Lincoln’s 20 Apr. opinion—repeated the order that Randolph make repayment, this time successfully. Callender received his $200 on 20 June 1801 (Jefferson to Monroe, 29 May 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:61; Gallatin to comptroller of the treasury, 29 May 1801, comptroller of the treasury to David Meade Randolph, 30 May 1801, and Gallatin to Samuel Harrison Smith, 20 Aug. 1802, with enclosures [NHi: Gallatin Papers]; JM to Monroe, 1 June 1801).


